DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 – 9 are objected to because of the following informalities:  Applicant uses the character numbers for different limitations. For example, in claim 1, applicant refers to element 88 as the second alignment means; however in claim 5, applicant refers to element 88 as an “L” shaped second aligning means. Appropriate correction is required.
Claim 2 - 9 objected to because of the following informalities:  Applicant starts every dependent claim with “A test system according to claim 1”, however it is suggested the format is “The test system according to claim 1”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation: 
“the weight” in line 4, “the weight” Is indefinite because it excludes the possibility of one or more addressed in line 3 as “at least one weight”
"a weight" in line 5, "a weight" is indefinite because it is not clear if it's referring to the same weight as "the weight" in line 4 or a different one of the "at least one weight" in line 3.
"the position adjuster" in line 8, "the position adjuster" is indefinite because it excludes the possibility of one or more addressed in line 6 as “at least one position adjuster”
“the weight” in line 7, “the weight” Is indefinite because it excludes the possibility of one or more addressed in line 3 as “at least one weight”
"a position adjuster" in line 10 – line 11, "a position adjuster" is indefinite because it is not clear if it's referring to the same position adjuster as "the position adjuster" in line 8 or a different one of the "at least one position adjuster" in line 6.
“a control unit” in line 13,  “a control unit” Is indefinite because it is not clear if it's referring to the same control unit as "a control unit" in line 7-8 or a different one.
“the first aligning means” in line 12, “the first aligning means” Is indefinite because it excludes the possibility of one or more addressed in line 11 as “at least a first aligning means”
“the first aligning means” in line 13, “the first aligning means” Is indefinite because it excludes the possibility of one or more addressed in line 11 as “at least a first aligning means”
“the second aligning means” in line 13, “the second aligning means” Is indefinite because it excludes the possibility of one or more addressed in line 11 - 12 as “at least a second aligning means”
“the weight” in line 15, “the weight” Is indefinite because it excludes the possibility of one or more addressed in line 3 as “at least one weight”


"a first aligning means " in line 2. " a first aligning means " is indefinite because it is not clear if it's referring to the same first aligning means as " the first aligning means " in line 12 of claim 1 or a different one of the "at least a first aligning means " in line 11 of claim 1.
"a second aligning means " in line 2. " a second aligning means " is indefinite because it is not clear if it's referring to the same second aligning means as " the second aligning means " in line 13 of claim 1 or a different one of the "at least a second aligning means " in line 12 of claim 1.
“the weight” in line 2. “the weight” Is indefinite because it excludes the possibility of one or more addressed in line 3 of claim 1 as “at least one weight”.
                
                Claim 3 recites the limitation:
"a first aligning means " in line 2. " a first aligning means " is indefinite because it is not clear if it's referring to the same first aligning means as " the first aligning means " in line 12 of claim 1 or a different one of the "at least a first aligning means " in line 11 of claim 1.
"a second aligning means " in line 2. " a second aligning means " is indefinite because it is not clear if it's referring to the same second aligning means as " the second aligning means " in line 13 of claim 1 or a different one of the "at least a second aligning means " in line 12 of claim 1.
“the control unit” in line 3,  “the control unit” Is indefinite because it is not clear if it's referring to the same control unit as "a control unit" in line 7-8 of claim 1  or “a control unit” in line 13 of claim 1
“the weight” in line 3. “the weight” Is indefinite because it excludes the possibility of one or more addressed in line 3 of claim 1 as “at least one weight”
Claim 4 recites the limitation 
“a quadrangular weight” in line 2, “a quadrangular weight” is indefinite because it is not clear if it's referring to a different one of the "at least one weight" in line 3 of claim 1.
"a first aligning means " in line 3, " a first aligning means " is indefinite because it is not clear if it's referring to the same first aligning means as " the first aligning means " in line 12 of claim 1 or a different one of the "at least a first aligning means " in line 11 of claim 1.
“the weight” in line 3, “the weight” Is indefinite because it excludes the possibility of one or more addressed in line 3 of claim 1 as “at least one weight”
"a second aligning means " in line 3. " a second aligning means " is indefinite because it is not clear if it's referring to the same second aligning means as " the second aligning means " in line 13 of claim 1 or a different one of the "at least a second aligning means " in line 12 of claim 1.
“the weight” in line 4, “the weight” Is indefinite because it excludes the possibility of one or more addressed in line 3 of claim 1 as “at least one weight”.
"the farthest corner" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
“the weight” in line 5, “the weight” Is indefinite because it excludes the possibility of one or more addressed in line 3 of claim 1 as “at least one weight”.
"the corner" in line 5.  There is insufficient antecedent basis for this limitation in the claim.



               Claim 6 recites the limitation “a position adjuster” in line 2, "a position adjuster" is indefinite because it is not clear if it's referring to the same position adjuster as "the position adjuster" in line 8 of claim 1 or a different one of the "at least one position adjuster" in line 6 of claim 1.

              Claim 8 recites the limitation “the weight” in line 4, “the weight” Is indefinite because it excludes the possibility of one or more addressed in line 3 of claim 1 as “at least one weight”.

Claim 9 recites the limitation "the ball" in line 3, “the ball” Is indefinite because it excludes the possibility of a plurality as addressed in line 2 of claim 8 as “a plurality of balls”.

Claim 9 recites the limitation "the ball" in line 5, “the ball” Is indefinite because it excludes the possibility of a plurality as addressed in line 2 of claim 8 as “a plurality of balls”.


Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement for the reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of Claim 1, 
the position adjuster which has at least a first aligning means that is located on the base and at least a second aligning means that is located on the base so as to face the first aligning means; and [[a]]the control unit which provides bringing the first aligning means and the second aligning means to a first position (I) in which they are away from each other and to a second position (II) in which they are approached such that the weight remains in between.”
Claims 2-9 would also be allowable, after the correction of the aforementioned 112 rejections, since they depend on would be allowable claim 1.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant disclosure.
United States Patent Publication # US 20150204638 Frazier; John Richard discloses a remotely manually controlled multi-axis skeet target throwing system which comprises a target throwing mechanism and a control system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL F.R. TCHATCHOUANG whose telephone number is (571)272-3991. The examiner can normally be reached Monday - Friday 8:00am -5:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL F.R. TCHATCHOUANG/Examiner, Art Unit 2867      

/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        12/28/2021